Case: 22-10201         Document: 00516568526             Page: 1      Date Filed: 12/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 6, 2022
                                        No. 22-10201                        Lyle W. Cayce
                                                                                 Clerk

   Dennis Harrison; Susan Harrison,

                                                                   Plaintiffs—Appellants,

                                             versus

   Medtronic, Incorporated,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:20-CV-1407


   Before Higginbotham, Duncan, and Engelhardt.
   Per Curiam:*
          When a pacemaker allegedly malfunctioned and caused the plaintiff’s
   cardiac arrest, he sued the manufacturer on various products liability and
   implied warranty claims. The district court dismissed all the plaintiff’s
   claims, concluding the allegations in his third amended complaint were
   insufficient. We agree with the district court that the plaintiff failed to plead
   valid manufacturing and marketing defect claims under Texas law. But we



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10201      Document: 00516568526          Page: 2    Date Filed: 12/06/2022




                                    No. 22-10201


   disagree with respect to the plaintiff’s design defect claim and his implied
   warranty claim, which the plaintiff supported with adequately specific
   allegations. Accordingly, we affirm in part and reverse and remand in part.
                                         I.
          In August 2017, Plaintiff Dennis Harrison underwent heart surgery, in
   which doctors implanted an external pulse generator (“EPG”), a type of
   pacemaker manufactured by Defendant Medtronic. A day after the surgery,
   Harrison went into cardiac arrest, requiring medical staff to resuscitate him
   by performing CPR and shocking him. Although medical staff saved his life,
   Harrison alleges the cardiac arrest has left him with permanent injuries,
   including chest pains and neurological deficits.
          Harrison and his wife Susan (we refer to them together as
   “Harrison”) sued Medtronic, claiming the company’s EPG caused the
   cardiac arrest by firing a mistimed electrical pulse in between Harrison’s
   heartbeats. Harrison claims this malfunction was caused by the EPG’s loose
   battery or a corroded lead-connector. He therefore brought products liability
   claims, under both strict liability and negligence, for manufacturing,
   marketing, and design defects, and a separate claim for breach of the implied
   warranty of merchantability.
          After Harrison served his second amended complaint, Medtronic
   moved to dismiss for failure to state a claim. The district court granted the
   motion, with its order identifying the pleading’s factual deficiencies. By leave
   of court, Harrison was then allowed to file a third amended complaint.
          The district court found the third amended complaint substantially
   similar to the second, with the only difference being two new factual
   allegations concerning the EPG’s allegedly defective design. The new
   allegations are that (1) the EPG’s battery should have been secured by a clip
   or phalange to prevent power malfunctions, and (2) the EPG’s lead




                                          2
Case: 22-10201      Document: 00516568526          Page: 3    Date Filed: 12/06/2022




                                    No. 22-10201


   connector should have been made from a non-corrosive metal. The court
   found that these new allegations were conclusory and insufficiently specific,
   and consequently that the third amended complaint also failed to plead all
   essential elements of Harrison’s claims. The court thus dismissed the
   complaint, this time with prejudice. Harrison timely appealed.
                                         II.
          We review de novo the grant of a motion to dismiss under Rule
   12(b)(6), accepting all well-pleaded facts as true and viewing them in the light
   most favorable to the plaintiff. Retana v. Twitter, Inc., 1 F.4th 378, 380 (5th
   Cir. 2021). To survive such a motion, a plaintiff’s “[f]actual allegations must
   be enough to raise a right to relief above the speculative level . . . on the
   assumption that all the allegations in the complaint are true (even if doubtful
   in fact)[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation
   omitted). Although a complaint need not allege facts in minute detail, it must
   allege “‘more than labels and conclusions,’ as ‘a formulaic recitation of the
   elements of a cause action will not do.’” Heinze v. Tesco Corp., 971 F.3d 475,
   479 (5th Cir. 2020) (quoting Twombly, 550 U.S. at 555)). Finally, while our
   review is generally limited to allegations on the face of the pleadings, we
   “may consider documents attached to or incorporated in the complaint.”
   United States ex. rel. Willard v. Humana Health Plan Tex. Inc., 336 F.3d 375,
   379 (5th Cir. 2003).
                                        III.
          Harrison brings products liability claims for manufacturing,
   marketing, and design defects (both of the strict liability and negligence
   varieties). He also brings a claim for breach of the implied warranty of
   merchantability. We address those two groups of claims separately.




                                          3
Case: 22-10201         Document: 00516568526                Page: 4        Date Filed: 12/06/2022




                                            No. 22-10201


                                                 A.
           We turn first to Harrison’s strict products liability claims. To prevail
   on such claims under Texas law, a plaintiff must show: (1) a defective product
   that (2) was unreasonably dangerous, (3) did not substantially change from
   its original condition when it reached the consumer, and (4) caused the
   plaintiff’s injuries. Syrie v. Knoll Int’l, 748 F.2d 304, 306 (5th Cir. 1984); see
   Am. Tobacco Co., Inc. v. Grinnell, 951 S.W.2d 420, 426 (Tex. 1997).1 Texas
   recognizes three types of product defects: “marketing, design, and
   manufacturing.” Cooper Tire & Rubber Co. v. Mendez, 204 S.W.3d 797, 800
   (Tex. 2006). Harrison alleges that Medtronic’s EPG suffers from all three
   kinds of defects. We agree with the district court that Harrison failed to plead
   viable manufacturing or marketing claims, but we disagree with respect to his
   design claim.
                                                  1.
           To allege a manufacturing defect, a plaintiff must plead that a
   “product deviates, in its construction or quality, from the specifications or
   planned output in a manner that renders it unreasonably dangerous.” Casey
   v. Toyota Motor Eng’g & Mfg. N. Am., Inc., 770 F.3d 322, 326 (5th Cir. 2014).
   The “touchstone” of such a claim “is proof that the allegedly defective
   product differs from other products in the same product line.” Id. at 329.
   Harrison concedes he failed to allege a specific manufacturing defect. That is
   for good reason: his third amended complaint claims only that the EPG “may


           1
               By contrast, a claim of negligent products liability requires only that we “look[] at
   the act of the manufacturer and determine[] if it exercised ordinary care.” Garrett v.
   Hamilton Standard Controls, Inc., 850 F.2d 253, 256 (5th Cir. 1988) (quoting Syrie, 748 F.2d
   at 307). Despite these different showings, a negligence claim still presupposes a
   “defective” product. Id. at 257. Consequently, our conclusion with respect to the strict
   liability claims—which turns on whether Harrison adequately pleaded a particular defect—
   controls our disposition of the negligence claims. See infra p. 4–9.




                                                  4
Case: 22-10201         Document: 00516568526                Page: 5        Date Filed: 12/06/2022




                                            No. 22-10201


   have contained a manufacturing defect,” without identifying anything
   specific or even alleging the device deviated from Medtronic’s specifications.
   Pleading the “mere possibility of misconduct” does not suffice. Ashcroft v.
   Iqbal, 556 U.S. 662, 679 (2009).
           Harrison instead argues res ipsa loquitur (“the thing speaks for itself”),
   an evidentiary rule that allows a factfinder to infer a defendant’s negligence
   from the “circumstances surrounding the accident.” Haddock v. Arnspiger,
   793 S.W.2d 948, 950 (Tex. 1990). But our court has explained that merely
   “rel[ying] on res ipsa loquitur” is not a valid substitute for shouldering the
   burden of specifying a manufacturing defect. See Funk v. Stryker Corp., 631
   F.3d 777, 782 (5th Cir. 2011). That is because “Texas law does not generally
   recognize a product failure or malfunction, standing alone, as sufficient proof
   of a product defect.” Casey, 770 F.3d at 326; see Cooper Tire, 204 S.W.3d at
   807 (“The mere fact that the [product] failed would amount to evidence of a
   manufacturing defect so slight as to make any inference a guess and is in legal
   effect no evidence.”) (cleaned up).2 The district court thus correctly found
   that Harrison failed to allege a manufacturing defect.
                                                  2.
           Harrison’s marketing defect claim fails for similar reasons. A
   marketing defect exists “when a defendant knows or should know of a
   potential risk of harm presented by a product” but fails to adequately warn
   buyers. Wright v. Ford Motor Co., 508 F.3d 263, 274 (5th Cir. 2007) (citation


           2
              Res ipsa loquitur is also a poor fit here because it only applies when the product is
   in the “control of the defendant.” Pearson v. BP Prods. N. Am., Inc., 449 F. App’x 389, 391
   (5th Cir. 2011). Harrison pleads that his doctor, not Medtronic, inserted the pacemaker,
   conceding the device was outside Medtronic’s control when it allegedly malfunctioned.
   See also, e.g., Tyre v. Excel Indus., Inc., No. 4:19-CV-951-A, 2020 WL 791052, at *5 (N.D.
   Tex. Feb. 14, 2020) (holding that res ipsa loquitur is inapplicable in a products-liability claim
   when the product was in the user’s possession, not the defendant’s).




                                                  5
Case: 22-10201      Document: 00516568526          Page: 6    Date Filed: 12/06/2022




                                    No. 22-10201


   omitted); see Caterpillar, Inc. v. Shears, 911 S.W.2d 379, 382 (Tex. 1995). The
   hallmark of this claim is that the “lack of adequate warnings or instructions
   renders an otherwise adequate product unreasonably dangerous.” Smith v.
   Robin Am., Inc., 484 F. App’x 908, 912 (5th Cir. 2012) (quoting Ranger
   Conveying & Supply Co. v. Davis, 254 S.W.3d 471, 480 (Tex. App.—Houston
   [1st Dist.] 2007, pet. denied)). Usually, the adequacy of a defendant’s
   warning is a question of fact, but “if a warning specifically mentions the
   circumstances complained of, then the warning is adequate as a matter of
   law.” Hale v. Metrex Rsch. Corp, 963 F.3d 424, 428 (5th Cir. 2020) (quoting
   Seifried v. Hygenic Corp., 410 S.W.3d 427, 433 (Tex. App.—Houston [1st
   Dist.] 2013, no pet.)).
          Harrison’s complaint mostly parrots the legal elements of a marketing
   defect claim, without identifying which of Medtronic’s warnings were
   allegedly defective. General allegations—such as that the “warnings failed to
   inform the user of the nature of the danger”—do not meet the pleading
   standard. See, e.g., Fearrington v. Bos. Sci. Corp., 410 F. Supp. 3d 794, 802
   (S.D. Tex. 2019) (dismissing complaint because it only “allege[d] generally”
   that defendant failed to provide adequate warnings). Harrison’s only specific
   allegations are really design-defect claims in disguise. For instance, he claims
   Medtronic should have warned doctors that the device’s lead connector
   could result in malfunction. But this allegation does not claim the warning, or
   lack thereof, renders this “otherwise adequate [pacemaker] unreasonably
   dangerous.” Smith, 484 F. App’x at 912 (quotation omitted). The claim is
   rather that Medtronic’s design using lead, instead of a less-corrosive metal,




                                          6
Case: 22-10201        Document: 00516568526              Page: 7       Date Filed: 12/06/2022




                                          No. 22-10201


   rendered the pacemaker inherently dangerous.3 That is a design claim, not a
   marketing claim.
                                               3.
           Harrison’s complaint does sufficiently plead a design defect claim,
   however. Such a claim requires allegations that: (1) the product’s defective
   design made it unreasonably dangerous; (2) a safer alternative design existed;
   and (3) the defect caused the alleged injury. Casey, 770 F.3d at 330 (citing
   Goodner v. Hyundai Motor Co., 650 F.3d 1034, 1040 (5th Cir. 2011)). To
   overcome a 12(b)(6) motion to dismiss, a plaintiff need not provide “detailed
   factual allegations” proving each element, but only enough “‘to raise a
   reasonable expectation that discovery will reveal evidence of’ the necessary
   claims or evidence.” In re S. Scrap Material Co., 541 F.3d 584, 587 (5th Cir.
   2008) (quoting Twombly, 550 U.S. at 556).
            The third amended complaint satisfies that standard. Harrison
   pleaded the EPG was defectively designed because (1) its battery did not
   maintain constant connection with the battery drawer, and (2) its lead
   connector had a propensity to, and did, corrode. These defects, he alleged,
   caused the EPG to fire a mistimed electrical impulse in between his
   heartbeats which caused his cardiac arrest. Harrison also alleged that the


           3
              The district court alternatively concluded that Medtronic’s warnings were
   adequate as matter of law since its product manual explicitly warned of the EPG’s battery
   failure and potential lead-connector problems. Since Harrison referenced the EPG’s
   warnings in his complaint and Medtronic attached the technical manual containing the
   warnings to its motion to dismiss, the district court can properly review the manual. See
   Sullivan v. Leor Energy, LLC, 600 F.3d 542, 546 (5th Cir. 2010) (“[T]he court may consider
   documents attached to a motion to dismiss that ‘are referred to in the plaintiff’s complaint
   and are central to the plaintiff’s claim.’” (quoting Scanlan v. Tex. A&M Univ., 343 F.3d
   533, 536 (5th Cir. 2003))). Harrison fails to challenge on appeal the district court’s
   conclusion that Medtronic’s warnings were legally sufficient, so he has forfeited the issue.
   See Rollins v. Home Depot¸8 F.4th 393, 397–98 & n.1 (5th Cir. 2021).




                                                7
Case: 22-10201        Document: 00516568526              Page: 8      Date Filed: 12/06/2022




                                         No. 22-10201


   EPG was unreasonably dangerous because Medtronic could have mitigated
   this risk either by inserting a clip to hold the battery or by using a silver or
   copper connector less prone to corrosion. Those allegations sufficiently plead
   a design defect claim by alleging how the product’s design caused it to fail,
   how the failure caused his injury, and how Medtronic could have designed a
   safer product.4 In response, Medtronic contends that Harrison’s allegations
   are mere “speculation” thrown against the wall “in the hope one theory
   might stick.” We disagree. At this stage, we must take Harrison’s claims as
   true, and, viewing them as such, they sufficiently allege a design defect claim
   under Texas law.
           The district court rejected Harrison’s design defect claims because his
   complaint did not include a “substantive evaluation” of the EPG’s risks
   versus benefits, nor specifically allege safer alternative designs that are
   economically and technically feasible. We disagree. Harrison’s complaint
   specified alternative designs that he claimed are both safer and feasible and
   that, by not using them, the EPG was unreasonably dangerous. That is
   enough at the pleading stage. Harrison’s complaint did not need to include
   additional specificity with respect to proposed alternative designs.5 Those
   “very detailed and specific allegations” can wait until Harrison has an
   “opportunity for discovery.” Flagg, 647 F. App’x at 318; cf. Casey, 770 F.3d



           4
            See, e.g., Flagg v. Stryker Corp., 647 F. App’x 314, 318 (5th Cir. 2016) (under a
   similar Louisiana law, finding validly pleaded design defect where the complaint alleged
   manufacturer could have used a different metal alloy); Ardoin v. Stryker Corp., 2019 WL
   4933600, at *2 (S.D Tex. Oct. 7, 2019) (finding validly pleaded design defect where
   complaint alleged bone screws were designed with defects in their metallurgical integrity).
           5
            See, e.g., Ardoin, 2019 WL 4933600, at *3 (holding “[p]laintiff’s allegations that
   the components could have been alternatively designed in a safer manner such that they
   did not contain discrepancies or metallurgical weaknesses must be accepted as true” on a
   12(b)(6) motion).




                                               8
Case: 22-10201        Document: 00516568526              Page: 9       Date Filed: 12/06/2022




                                          No. 22-10201


   at 330–336 (balancing the tradeoffs of an alternative design at summary
   judgment after discovery).
           We therefore reverse the district court’s dismissal of Harrison’s
   design-defect claim.6
                                               B.
           Finally, we turn to Harrison’s claim for breach of implied warranty of
   merchantability, which the district court also dismissed. Under Texas law,
   merchants implicitly warrant that their goods are not defective. See Gen.
   Motors Corp. v. Brewer, 966 S.W.2d 56, 57 (Tex. 1998). To recover on such a
   claim, a buyer must notify the seller “within a reasonable time after he
   discovers or should have discovered” any defect. McKay v. Novartis Pharm.
   Corp., 751 F.3d 694, 705 (5th Cir. 2014) (quoting Tex. Bus. & Com.
   Code § 2.607(c)(1)). The reasonableness of notice “is ordinarily a question
   of fact,” but notice can be unreasonable as a matter of law if no reasonable
   mind could disagree that the notice was untimely. Ameristar Jet Charter, Inc.
   v. Signal Composites, Inc., 271 F.3d 624, 628 (5th Cir. 2001).
           The district court found that Harrison’s implied warranty claim failed
   for two independent reasons. First, the court concluded Harrison’s failure to
   plead a defect was also fatal to his implied warranty claim. But, as discussed,
   Harrison did sufficiently plead a design defect, so his implied warranty claim
   cannot be dismissed on this basis.




           6
             As explained supra note 1, Harrison’s negligence-based products liability claims
   also depend on adequately alleging one of the three kinds of product defects. Garrett, 850
   F.2d at 257. Given our conclusion that Harrison properly alleged only a design defect claim,
   we reverse the district court’s judgment as to that negligence claim only. We affirm as to
   Harrison’s negligence claims based on alleged manufacturing and marketing defects.




                                                9
Case: 22-10201     Document: 00516568526           Page: 10   Date Filed: 12/06/2022




                                    No. 22-10201


          Separately, the court found that Harrison’s notice to Medtronic was
   so untimely that his warranty claim failed as a matter of law. We disagree
   because the court based its ruling on assumptions not warranted on a motion
   to dismiss. It found that Harrison informed Medtronic of the alleged defect
   in a July 2019 letter. Because Harrison plead the EPG was the only
   explainable cause for his cardiac arrest, the court assumed he must have
   known the device was defective when it malfunctioned in August 2017. But
   Harrison alleges he realized the EPG was defective only based on his
   cardiologist’s testimony, which occurred sometime after the malfunction.
   We must accept that plausible allegation as true at this stage. See Masel v.
   Villarreal, 924 F.3d 734, 743 (5th Cir. 2019). Furthermore, even assuming
   Harrison should have known the EPG was defective at the time of his cardiac
   arrest, Medtronic does not explain why a delay of less than two years is so
   unreasonable that the question must be removed from the factfinder. By
   failing to establish when Harrison “discovered the breach” and “why the
   period between [Harrison’s] discovery of the breach and his giving notice was
   unreasonable,” we cannot conclude Harrison’s notice was so unreasonable
   it fails as a matter of matter of law. Ketter v. ESC Med. Sys. Inc., 169 S.W.3d
   791, 799–800 (Tex. App.—Dallas 2005, no pet.) (concluding a two year and
   seven-month delay from plaintiff’s receipt of the product to when notice was
   provided was not unreasonable as a matter of law).
          Ultimately, of course, Harrison still bears the burden to show he did
   not unreasonably delay notice to Medtronic. See McKay, 751 F.3d at 705. But
   viewing the facts in his favor, as we must do at this stage, we conclude that
   Harrison alleged a valid implied warranty claim.
                                        IV.
          Medtronic separately argues that we should affirm the district court’s
   judgment on alternative grounds because Harrison failed to disclose experts




                                         10
Case: 22-10201     Document: 00516568526           Page: 11   Date Filed: 12/06/2022




                                    No. 22-10201


   by the district court’s deadline, and, without experts, he cannot prove his
   claims. But our “powers are limited to reviewing issues raised in, and decided
   by, the [district] court.” Companion Prop. & Cas. Ins. Co. v. Palermo, 723 F.3d
   557, 561 (5th Cir. 2017) (alteration and emphasis in original) (citation
   omitted). Whether Harrison has run out of time to designate experts is a
   question better addressed by the district court in the first instance. Harrison
   previously moved to extend the expert-designation deadline, but the district
   court dismissed his case before deciding whether good cause warranted an
   extension. We therefore remand the case to the district court to consider that
   question and any other questions the court and the parties deem pertinent.
                                         V.
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED IN PART, REVERSED IN PART, and REMANDED
   for further proceedings consistent with this opinion.




                                         11